967 F.2d 591
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tolutope Shirley AJE, aka Phyllis Dea Adams and EmilyNorman, Defendant-Appellant.
No. 91-30258.
United States Court of Appeals, Ninth Circuit.
Submitted May 15, 1992.*Decided June 1, 1992.

Before CHOY, SNEED and SKOPIL, Circuit Judges.


1
MEMORANDUM**


2
Tolutope Shirley Aje appeals her sentence, contending that the district court erred in imposing a two point upward adjustment for obstruction of justice.   She contends that her use of a false name did not result in a prosecutorial or investigative impediment which would require an adjustment.   We disagree.   A defendant's use of an alias at the time of arrest and during initial investigation is sufficient to support an upward adjustment of the sentencing level for obstruction of justice.   See United States v. Fine, 946 F.2d 650, 652 (9th Cir.1991);   United States v. Rodriquez-Macias, 914 F.2d 1204, 1205 (9th Cir.1990) (per curiam).   An upward adjustment need not be predicated on a showing of actual prosecutorial or investigative impediment.   See United Stated v. Baker, 894 F.2d 1083, 1084 (9th Cir.1990).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a), Ninth Circuit Rule 34-3


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3